Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a first compression biasing member” in claim 1, line 7 and corresponding to the structural element 42 which is retained between the upper and lower collars 36, 38 and configured to be moveable between a first, natural state and a second, compressed stated when a force F is applied to the upper or lower 
“a second compression biasing member” in claim 1, line 10 and corresponding to the structural element which is retained between the upper and lower collars 36, 38 and configured to be moveable between a first, natural state and a second, compressed stated when a force F is applied to the upper or lower collars 36 and 38 in a direction that is generally parallel to the compression axes 15a/15b as described in paragraph 0023 lines 5-8;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations, the part hold-down assembly with a top plate extending substantially perpendicular to a central force axis, a bottom plate extending substantially perpendicular to the central force axis; a compression assembly retained between the top plate and bottom plate, and a second biasing assembly comprising a second upper collar, a second lower collar, and a second compression biasing member retained between the second upper collar and the second lower collar.
The closest prior art of record include the following:
Wern (US Pub. No. 2016/0214223) discloses a part hold down assembly (element 20) retaining a part (element 22) comprising a compression assembly (Figure 2) having an upper collar (element 36), a lower collar (element 38), and a compression biasing member (element 42) retained between the upper and lower collar. However, the prior art fails to disclose a top plate extending substantially perpendicular to a central force axis, a bottom plate extending substantially perpendicular to the central force axis; a compression assembly retained between the top plate and bottom plate, and including a second biasing assembly comprising a second upper collar, a second lower collar, and a second compression biasing member retained between the second upper collar and the second lower collar.
Wern (US Patent No. 5,272,897) discloses a part hold down assembly (elements 11A/B) retaining a part (element 16) comprising a compression assembly (Figure 3) having an upper collar (element 58a), a lower collar (element 58b), and a compression 
Mountuori (US Patent No. 2,477,197) discloses a part holding assembly (Figures 1-5) retaining a part (element F) comprising a top plate (element 7), a bottom plate (element 8) with a compression assembly (elements S) retained between the top and bottom plate, the compression assembly further comprises a first and second compression biasing members (see figure 1 and 3 comprising two element S) that allow the part to be retained between the plates during operations. However, the prior art fails to disclose a first biasing assembly comprising a first upper collar, a first lower collar, and a first compression biasing member retained between the first upper collar and the first lower collar, a second biasing assembly comprising a second upper collar, a second lower collar, and a second compression biasing member retained between the second upper collar and the second lower collar, wherein the first biasing assembly is positioned along a first compression axis that is parallel to but offset from the central force axis, the second biasing assembly is positioned along a second compression axis that is parallel to but offset from the central force axis, and the first compression axis and the second compression axis are positioned generally 180 degrees from each other along the central force axis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        02/23/2021

/TYRONE V HALL JR/Primary Examiner, Art Unit 3723